Citation Nr: 0315153	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  96-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had active military service from May 1976 to 
January 1979.

This appeal arises from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO assigned a 10 percent 
rating for the appellant's service-connected left knee 
disability.  In December 1998, the Board of Veterans' Appeals 
(Board) remanded this issue for development of the medical 
evidence.  The case has now returned for further appellate 
consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  The veteran's left knee disability is characterized by 
slight limitation of motion due to pain and slight 
instability.


CONCLUSIONS OF LAW

1.  An evaluation of 10 percent is warranted for slight 
instability resulting from chondromalacia of the left knee.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Code 5257 (2002).  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).

2.  An evaluation in excess of 10 percent is not warranted 
for limitation of motion resulting from chondromalacia of the 
left knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5003, 5010 
(2002).  See also VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the Board remand of December 1998, the 
veteran was informed in detail of what actions would be 
undertaken by VA to develop his claim and what actions for 
which he was responsible.  In addition, the Statement of the 
Case (SOC) of March 1996 and the Supplemental Statements of 
the Case (SSOC) of January 1998 and November 2002 informed 
the veteran of the type of evidence required in order to 
establish his current claim, to include medical and/or lay 
evidence that would show his left knee symptomatology met the 
criteria for a higher evaluation under 38 C.F.R. § 4.71a.  In 
letters of March 1999 and March 2002, VA also notified the 
veteran of the type of actions that were required of him, to 
include his identification of pertinent evidence and his own 
attempt to obtain and forward this evidence to VA.  These 
letters and the Board remand of December 1998 informed him of 
the development that would be completed by VA in 
substantiating his claim, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  In the 
SOC and SSOCs, VA specifically notified him of the evidence 
that it had considered.  The SOC and SSOC also notified the 
veteran of the pertinent laws and regulations and the reasons 
and bases for VA's decision.  Specifically, the SOC and SSOC 
notified the veteran of the law and regulations governing the 
entitlement to an increased evaluation for his left knee 
disability.  These documents also notified him of both the 
old and new laws and regulations governing VA's duty to 
notify and assist, and he was given an opportunity to comment 
on them.  Based on the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include military 
and VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  In 
addition, the veteran was afforded a VA compensation 
examination in June 2002.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The VA examiner indicated that she had 
reviewed the medical evidence in the veteran's claims file, 
reported the medical history, provided examination findings 
regarding the veteran's left knee complaints (to include 
radiological studies), and provided the appropriate diagnoses 
and opinions on the veteran's functional limitation.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Therefore, 
this examination is fully adequate for providing evidence 
regarding the existence and severity of the veteran's current 
left knee disability.  The only private healthcare provider 
identified by the veteran was the Baylor University Medical 
Center.  VA obtained these records and associated them with 
the claims file.  Thus, the duty to notify the veteran of an 
inability to obtain identified records is moot.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  By letter 
of April 2003, the RO informed the veteran that it had 
completed all actions requested in the remand of November 
1998 and his case was being forwarded to the Board; in 
effect, notifying him that VA would not undertake any further 
development in his claim.  A review of the claims file 
indicates that the veteran requested a hearing before a VA 
Hearing Officer and such a hearing was conducted in November 
1996.  On his VA Form 9 (Appeal to the Board of Veterans' 
Appeals) he indicated that he did not want to appear at a 
hearing before the Board.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Finally, the Board finds that the RO has fully complied with 
its remand instructions of November 1998.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO's actions include 
requesting by letter of March 1999 that the veteran identify 
pertinent healthcare providers.  The veteran failed to 
respond to this request.  In addition, the RO obtained a VA 
compensation examination that provided appropriate opinions 
on the functional limitations resulting from his left knee 
disability.  Therefore, the Board determines that further 
development is not required based on its remand instructions 
of November 1998.

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Left Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2002).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code that allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.  However, 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different functional 
impairments.  See Estaban v. Brown, 6 Vet. App. 259 (1994).  

The veteran testified in November 1996 that his left knee had 
become weaker and more painful.  He noted that his knee would 
give out on him and reported a particular episode in March 
1996 when his left knee gave out while he was running and 
caused him to fall.  The veteran claimed that he took pain 
medication, in part for this left knee, and his disability 
was treated with physical therapy and the use of a knee 
brace.

VA outpatient records from the 1990s reported regular 
complaints for left knee pain and instability.  A physical 
examination report of September 1993 found the left lower 
extremity to have normal joints with no deformity or trauma.  
An outpatient record of August 1994 found no swelling in the 
left knee.  Anterior drawer and Lachman's testing were 
negative, but both knees had 1+ varus instability.  A left 
knee X-ray was reported to be unremarkable.  

A VA outpatient record of January 1995 reported that the 
veteran had fallen on his left knee five days before.  On 
examination, there was mild swelling, but X-rays were 
negative.  The impression was contusion to the left knee.  An 
impression on a September 1995 visit noted left knee pain.  
In January 1996, the veteran complained of left knee pain 
with activity.  He denied any instability in the left knee.  
On examination, there was full range of motion.  However, the 
left knee had slight effusion and Lachman's, varus and drawer 
signs were all 1+ in the left knee.  Medical records from May 
1996 noted that the veteran had broken his right patella 
during a fall.  A physical therapy consultation report of May 
1996 noted that measurements of the veteran's quadriceps and 
calf muscles indicated that the right side measured less than 
the left side, except at mid patella and five centimeters 
above the patella.  

A VA orthopedic examination was afforded the veteran in June 
2002.  He complained of left knee pain when he squatted, with 
the use of stairs, and when he stood on his knee for a 
prolonged period.  He claimed that when he squatted, he would 
have to use his hands and arms to assist him back up, as his 
knee could not entirely lift him.  He also complained of left 
knee pain when he awoke in the middle of the night, at times 
so severe that he had to use a crutch to ambulate.  The 
veteran used a hinged brace on his left knee, and 
occasionally used a crutch.  He indicated that only on rare 
occasions would there be any swelling in his left knee.  The 
veteran reported that he had not been involved in physical 
therapy for his knee problems in a long time and had not 
continued with the exercises on his own.  He noted that he 
took over-the-counter medication to relieve his knee pain.  
The veteran claimed that the pain in his left knee was at a 
level from seven to eight.  (This reported pain is apparently 
based on a scale from one (no pain) to ten (extreme pain)).  
He reported that the day of examination was a "bad" day for 
his left knee symptoms.  It was noted by the veteran that he 
worked part-time for a temporary employment agency and 
usually worked five to six days a month.

On examination, the veteran was able to ambulate without 
evidence of antalgia or incoordination.  There was no 
erythema or effusion in the left knee, and the examiner could 
not elicit any area of point tenderness about the knee.  The 
quadriceps mechanism appeared intact, but there was slight 
wasting in the quadriceps on the left when compared to the 
right.  Range of motion in the left knee was from 0 degrees 
extension to 110 degrees flexion, but the veteran experienced 
pain on motion from 90 degrees flexion.  Strength against 
resistance was good in both flexion and extension.  There was 
"no evidence of McMurray's or Lachman's."  The examiner 
found X-rays of the left knee taken in March 2002 to be 
unremarkable.  The assessment was left anterior idiopathic 
knee pain (also known as left patellofemoral syndrome or 
chondromalacia patellae).  The examiner commented that he 
would expect the veteran to have pain during left knee 
flexion and extension, squatting activities, and the use of 
stairs.  Due to this discomfort, these activities would more 
readily contribute to fatigue in the knee.  The examiner 
indicated that there was mild wasting in the left quadriceps, 
which usually also indicates mild weakness, but these 
problems would be expected to improve if the veteran would 
continue with his exercising.  Finally, the examiner opined 
that the findings on examination fairly represented any 
exacerbation of his symptomatology since the veteran related 
that his symptoms were having a "bad day" at the time of 
examination.

The veteran's left knee disability is currently rated 10 
percent disabling effective from March 30, 1989, under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5003/5010 (degenerative/traumatic arthritis).   
Based upon the principle set forth in Estaban, the VA General 
Counsel held that a knee disability may receive separate 
ratings under diagnostic codes evaluating instability (Code 
5257, 5262, and 5263) and those evaluating range of motion 
(Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23-
97.  In accordance with the VA General Counsel's opinions 
noted above, a veteran who evidences symptoms of restricted 
range of motion and instability in a knee joint with a 
service-connected disability can receive separate evaluations 
on the same joint.  See VAOPGCPREC 23-97 (Held that a 
veteran, who has arthritis with restricted motion and 
instability in the knee, may receive separate ratings for 
each set of symptomatology under different diagnostic codes). 

According to Code 5010, joints affected by degenerative 
changes are to be evaluated under the diagnostic criteria 
evaluating limitation of motion in the affected joint.  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
is to be evaluated as 20 percent disabling.  X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups is to be rated as 10 percent disabling.  
The percentage ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Normal range of 
motion in a knee joint is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.

All the radiological studies of recent years have failed to 
show the existence of degenerative or arthritic changes to 
the left knee joint.  The most recent examination of June 
2002 indicates limited range of motion in the left knee, 
apparently limited by pain from 0 degrees extension to 90 
degrees flexion.  Applying the principles of 38 C.F.R. 
§ 4.40, 4.45, and 4.59, and considering the objective 
evidence of discomfort during range of motion in June 2002 
with evidence of pain, fatigue, and lack of endurance; the 
Board finds that the veteran's left knee disability has 
resulted in slight limitation of function during flare-ups.  
This degree of disability warrants a 10 percent evaluation 
under Code 5010 for slight limitation of flexion.  

The objective evidence of record reveals range of motion in 
the left knee substantially better than that warranting any 
compensable evaluation under either Code 5260 for limitation 
of flexion or Code 5261 for limitation of extension.  Both 
the lay and medical evidence indicates that the findings on 
examination in June 2002 reflect the level of symptomatology 
experienced by the veteran during exacerbation and flare-up.  
Thus, the examination findings of June 2002 fully reported 
all degree of limitation of motion associated with the left 
knee.  This degree of limitation does not support the award 
of a higher evaluation under either Code 5260 (requiring 
limitation of flexion to 30 degrees) or Code 5261 (requiring 
limitation of extension to 15 degrees).

There is no indication of dislocated or removed semilunar 
cartilage or objective evidence of locking in the left knee.  
However, effusion and swelling were noted on outpatient 
examinations in 1995.  Based on the reported medical history, 
it appears that this symptomatology was related to a 
intercurrent contusion sustained in January 1995.  The 
veteran acknowledged in June 2002 that he only rarely 
suffered with swelling in his left knee.  As the evidence 
indicates that the left knee has only experienced slight 
swelling or effusion on rare occasions in recent years, 
evaluations under Codes 5258 and 5259 are not warranted.  
Finally, the medical (to include radiological studies) and 
lay evidence has not indicated ankylosis or fixation of the 
left knee joint and consideration of the criteria under Code 
5256 would not be appropriate.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 10 percent 
for limitation of motion in the left knee.

Turning to instability associated with the left knee 
disorder, under Code 5257 a 10 percent evaluation is awarded 
for a slight degree of recurrent subluxation or lateral 
instability.  A moderate degree of instability is to be rated 
as 20 percent disabling while severe instability is evaluated 
as 30 percent disabling.  

The medical evidence indicates that there is instability in 
the left knee joint, even on visits were the veteran had 
denied any instability existed.  While the medical findings 
have been inconsistent regarding the type of instability, at 
its worst, the left knee instability was reported to be 
"1+."  Based on this evidence, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's left knee instability warrants a separate 10 
percent evaluation under Code 5257 for a slight degree of 
instability.  A higher evaluation is not warranted under this 
Code as medical opinion and objective findings have failed to 
note a moderate or severe degree of instability in the left 
knee.  In fact, the most recent findings of June 2002 
(reportedly taken during a flare-up of the veteran's 
symptomatology) could not elicit any instability in the left 
knee.  Furthermore, there is no radiological evidence of a 
malunion or nonunion of the tibia and fibula in the left leg 
or any objective testing or opinion that has noted a moderate 
level of disability in the left knee.  Therefore, an 
evaluation under Code 5262 cannot be established.  The 
veteran has not received a diagnosis or assessment for genu 
recurvatum in regards to his knee complaints and, thus, the 
criteria under Code 5263 is also not for application.  Based 
on the above analysis, the Board finds that the preponderance 
of the evidence is against an evaluation of more than 10 
percent disabling in the left knee joint for residual 
instability.

It is the Board's determination that a 10 percent rating is 
warranted for slight limitation of motion under Codes 
5003/5010 and a separate 10 percent is awarded under Code 
5257 for slight instability in the left knee.  While the 
veteran is competent to report his symptoms, the medical 
findings do not support higher evaluations.  The Board finds 
that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the 
appellant's statements, even if sworn.  To the extent that 
the appellant described more severe symptomatology associated 
with his service-connected disability, his lay evidence is 
not credible.  To this extent, the preponderance of the 
evidence is against the claim for higher evaluations and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an evaluation of 10 percent for slight 
instability resulting from chondromalacia of the left knee is 
granted; subject to the applicable criteria pertaining to the 
payment of veterans' benefits.

Entitlement to an evaluation in excess of 10 percent for 
slight limitation of motion resulting from chondromalacia of 
the left knee is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

